Citation Nr: 0516033	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  04-05 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for melanoma secondary 
to exposure to ionizing radiation.

2.  Entitlement to an initial compensable evaluation for 
residuals of bladder cancer.

3.  Entitlement to an initial compensable evaluation for 
residuals of colon cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1943 
to January 1946.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).  The veteran testified at a personal hearing at the RO 
before the undersigned in March 2005, and a transcript of the 
hearing is of record.  The veteran provided a written waiver 
of RO consideration for evidence submitted at the hearing.  
See 38 C.F.R. § 20.1304 (2003).

The issue of entitlement to service connection for melanoma 
secondary to exposure to ionizing radiation is remanded to 
the RO via the Appeals Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have active residuals of his 
service-connected bladder cancer.

2.  The veteran does not have active residuals of his 
service-connected colon cancer.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
service-connected residuals of bladder cancer have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.31, 4.115b, Diagnostic Code 7528 (2004).

2.  The criteria for an initial compensable evaluation for 
service-connected residuals of colon cancer have not been 
met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7343 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The VCAA requires VA to notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant of which portion of the evidence is to be provided 
by the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues decided 
herein.  

Specifically, in November 2003, the RO sent the veteran a 
letter, with a copy to his representative, in which he was 
informed of the requirements needed to establish his claims 
for an increased rating.  In accordance with the requirements 
of the VCAA, the letter informed the veteran what evidence 
and information he was responsible for and the evidence that 
was considered VA's responsibility.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence relevant to his claim but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  This letter also essentially asked 
him to provide any evidence he had pertaining to his claim.  
Additional private medical evidence was received from the 
veteran.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Based on this 
record, the Board finds that VA's duty to notify has been 
satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA evaluations of the 
service-connected disabilities at issues were conducted in 
April 2004.  The Board concludes that all available evidence 
that is pertinent to the claims decided herein has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his March 2005 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Increased Rating Claims 

Common Factual Background

A September 2003 rating decision granted entitlement to 
service connection for bladder and colon cancer and assigned 
zero percent evaluations effective June 30, 2003.  The 
veteran was notified of the actions later in September 2003 
and timely appealed the assigned ratings.  

Private treatment records dated from March 1986 to May 2003 
reveal that the veteran was diagnosed with cancer of the 
bladder and cancer of the colon in 1986.  He underwent 
surgery for both conditions.  It was noted in February 1988 
that the veteran had had Grade I transitional carcinoma of 
the bladder in January 1986 without recurrence.

VA treatment records for April and May 2004 reveal that the 
veteran was examined in April.  He complained on 
gastrointestinal evaluation of occasional fecal incontinence.  
The examiner's impression was fecal incontinence secondary to 
decreased anal sphincter tone, possibly age related, unlikely 
to be related to colon cancer, for which there was no 
clinical evidence of residual disease.  The veteran 
complained on genitourinary evaluation of slow stream, 
dysuria, and nocturia.  It was noted that the veteran was not 
receiving treatment and did not require the use of a pad.  
The impression was history of transitional cell carcinoma of 
the bladder in 1986 with no evidence of recurrence or 
residual effects from bladder cancer.  It was noted that the 
veteran's history of benign prostatic hypertrophy and urinary 
stricture disease were likely to be contributing factors to 
the urinary symptoms and recurrent urinary tract infections.

The veteran testified at his March 2005 personal hearing that 
he has to urinate about 3-4 times a night and has problems 
with urinary tract infections (hearing transcript page 3), 
that he has problems with seepage due to his colon cancer 
(transcript page 9), and that he had burning pain on 
urination (transcript page 11).  Private medical evidence 
submitted at the hearing is not relevant to the issues 
decided herein.

Law and Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2004).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

This case involves the veteran's appeal of the initial 
assignment of disability ratings for the veteran's 
service-connected residuals of bladder and colon cancer.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2004).

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned.  38 C.F.R. § 4.31 (2004).

Increased Rating For Bladder Cancer

Specific Schedular Criteria

The service-connected residuals of bladder cancer are rated 
under Diagnostic Code 7528 for malignant neoplasms of the 
genitourinary system.  Under Diagnostic Code 7528, a 100 
percent rating is assignable following surgery; thereafter, 
if there has been no local reoccurrence or metastasis, the 
rating is to be based on the residuals, as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
38 C.F.R. 
§ 4.115b, Diagnostic Code 7528.  A note under Diagnostic Code 
7528 states that, following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, a 
100 percent rating shall continue with a mandatory VA 
examination at the expiration of six months.  

A 30 percent evaluation is assigned for renal dysfunction 
when there is albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101; a noncompensable evaluation is assigned 
when there are albumin and casts with history of acute 
nephritis; or, hypertension non-compensable under diagnostic 
code 7101.
For a voiding dysfunction, rate particular condition as urine 
leakage, frequency, or obstructed voiding.  

A 20 percent evaluation is assigned for continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  38 C.F.R. Part 4, § 4.115a.

A 10 percent evaluation is assigned for urinary frequency 
with a daytime voiding interval between two and three hours, 
or; awakening to void two times per night.  38 C.F.R. Part 4, 
§ 4.115a.

A zero percent evaluation is assigned for obstructed voiding 
with obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year; a 10 
percent evaluation requires marked obstructive 
symptomatology.  38 C.F.R. Part 4, § 4.115a.

A 10 percent evaluation is assigned for urinary tract 
infections requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  38 C.F.R. Part 4, § 4.115a.

Analysis

The veteran is seeking an initial compensable evaluation for 
his service-connected residuals of bladder cancer under 
Diagnostic Code 7528, which, when there is no local 
recurrence or metastasis, rates a disability based on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.  Because there is no medical 
evidence of recurrence of the veteran's bladder cancer on 
file and because of the veteran's complaints of urinary 
frequency and urinary tract infections, the Board finds that 
the disability should be evaluated as a voiding dysfunction.  
Although the veteran complained at his March 2005 hearing of 
urinary tract infections and of having to void approximately 
3-4 times a night, it was concluded on VA evaluation in April 
2004 that there was no evidence of recurrence or of residuals 
effects from bladder cancer and that the veteran's urinary 
problems, such as nocturia, were likely due to nonservice-
connected disability.  As there is no medical evidence of 
residuals involving voiding dysfunction due to service-
connected bladder cancer, the schedular requirements for a 
compensable evaluation have not been shown.  

Increased Rating For Colon Cancer

Specific Schedular Criteria

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7343, 
regarding malignant neoplasms of the digestive system, a 
rating of 100 percent shall continue beyond the cessation of 
any surgical procedure.  Six months following the surgery the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no recurrence or 
metastasis, the examiner is to rate on residuals.  38 C.F.R. 
§ 4.114 (2004).

Under Diagnostic Code 7332, impairment of sphincter control, 
a noncompensable evaluation is assigned where impairment is 
healed or slight, without leakage.  A 10 percent evaluation 
is warranted where there is constant slight or moderate 
leakage.  38 C.F.R. § 3.114, Diagnostic Code 7332 (2004).

Analysis

The veteran is also seeking an initial compensable evaluation 
for his service-connected residuals of colon cancer under 
Diagnostic Code 7343.  According to this code, if there are 
no local recurrence or metastases, as in this case, the 
condition will be rated on residuals.  According to the 
veteran, his primary problem is fecal seepage, which is 
addressed in Diagnostic Code 7332.  Under Diagnostic Code 
7332, a 10 percent evaluation is warranted where there is 
constant slight or moderate leakage.  The Board notes, 
however, that it was concluded on VA gastrointestinal 
evaluation in April 2004 that the veteran's fecal 
incontinence was due to decreased anal sphincter tone, 
possibly due to his age.  It was considered unlikely that the 
seepage was due to colon cancer since there was no clinical 
evidence of residual disease.  Because there is no medical 
evidence of residuals due to service-connected colon cancer, 
the schedular requirements for a compensable evaluation have 
not been shown.  

Fenderson, Extraschedular Consideration, And Reasonable Doubt

Since the medical evidence of record relied on by the Board 
is consistent and there is no evidence of clearly delineated 
increase or decrease in symptomatology of either service-
connected disability, because there is no evidence of 
recurrence of either bladder or colon cancer since 1986, the 
Board concludes that staged ratings are not warranted for 
either issue on appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The Board has also reviewed the record with consideration of 
38 C.F.R. § 3.321(b).  Ordinarily, the VA Schedule for Rating 
Disabilities will apply unless there are exceptional or 
unusual factors that would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

According to the evidence of record, there are no current 
active residuals of the veteran's service-connected bladder 
or colon cancer.  Consequently, there is no evidence of 
"marked" interference with employment or frequent 
hospitalizations due to the disabilities so as to warrant 
increased compensation under 38 C.F.R. 
§ 3.321(b)(1).  The Board concludes that the RO's decision 
not to refer the issues for extraschedular consideration to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service was correct.   

Although the Board has reviewed the veteran's March 2005 
hearing testimony and written statements, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Consequently, the lay 
testimony and statements on file are insufficient to change 
the Board's decisions.

In reaching the above decisions, the Board has also 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against each of the 
veteran's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of bladder 
cancer is denied.

Entitlement to service connection for residuals of colon 
cancer is denied.


REMAND

As noted above, the VCAA was signed into law in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2004).  In particular, VA's statutory "duty to 
notify" requires that VA notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
VA.  VA is also required to notify a claimant of the evidence 
needed to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In this case, there is no letter from the RO to the veteran 
that discusses the evidence needed to substantiate the 
veteran's claim for entitlement to service connection for 
melanoma secondary to exposure to ionizing radiation.  
Consequently, the Board finds that there is no notice of the 
evidentiary requirements for substantiating the issue noted 
above.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because it is the view of the Circuit Court that VA 
has not completely fulfilled its obligations under the VCAA, 
it would potentially be prejudicial to the appellant if the 
Board were to proceed with a decision at this time on the 
issue of entitlement to service connection for melanoma 
secondary to exposure to ionizing radiation.  See also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, the 
Board is no longer in a position to remedy the procedural 
deficiency on its own.  

Based on the above, this case is being remanded for the 
following action:  

The RO should take appropriate steps to 
ensure that the veteran is provided 
notification under the VCAA of the 
evidence to be provided by VA and by the 
veteran and notification of the 
evidentiary requirements for 
substantiating his claim for entitlement 
to service connection for melanoma 
secondary to exposure to ionizing 
radiation.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


